— Appeal from a *1351judgment of the County Court of Schenectady County (Giardino, J.), rendered April 23, 2009, convicting defendant upon his plea of guilty of the crimes of murder in the second degree and robbery in the first degree.
In satisfaction of a 25-count indictment, defendant entered an Alford plea to the crime of murder in the second degree and also pleaded guilty to the crime of robbery in the first degree. In connection therewith, he waived his right to appeal. In accordance with the plea agreement, he was sentenced to concurrent prison terms of 20 years to life on the murder conviction and 20 years on the robbery conviction, to be followed by five years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.P., Spain, Malone Jr., Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.